Citation Nr: 1132374	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to September 1971, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal with Oak Leaf Cluster, the Combat Infantryman Badge, and the Bronze Star Medal with V device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Montgomery, Alabama.  In a November 2006 rating decision, the RO granted the Veteran's claim for entitlement to service connection for PTSD and assigned a 50 percent disability rating, effective March 3, 2006, and in an August 2007 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU.

In January 2007, October 2007, and December 2007 VA Forms 9, the Veteran requested a hearing before Board Veterans Law Judge (VLJ) at his local RO.  In hearing response forms dated in April 2008 and May 2008, the Veteran indicated that he preferred to have a hearing before a Decision Review Officer instead of a hearing before a VLJ.  The Veteran subsequently cancelled his hearing request in December 2009.  In July 2011, the Veteran's representative clarified that the Veteran did not desire a hearing in any venue but requested that a determination be made on his claim based on the evidence of record.  Under these circumstances, the Board considers the request for a hearing before a Board VLJ to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704(e).  Therefore this case is ready for appellate review.

The issue of entitlement to service connection for a heart condition, to include as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by reduced reliability and productivity due to such symptoms as irritability, hyperarousal, intrusive thoughts, and recurrent nightmares, in approximate balance with symptoms indicating deficiencies in areas such as work, family relations, and mood.

2.  The Veteran's PTSD prevents him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (DC) (2010).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in April 2006 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and has provided him with two VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  In this regard, the Board notes that the evidence of record, including the June 2006 and December 2009 VA examination reports, adequately describes the current level of disability of the Veteran's PTSD.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was originally granted service connection for PTSD in a November 2006 rating decision and was assigned a 50 percent disability rating effective March 3, 2006, the date of his claim.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2010).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2010).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.   See 38 C.F.R. § 4.126(b) (2010).

      B.  Analysis

The Veteran is currently assigned a 50 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the evidence is in equipoise regarding whether the Veteran symptoms warrant a disability rating in excess of 50 percent.

The Veteran was first afforded a VA examination in connection with his service connection claim for PTSD in June 2006.  The examiner noted that the Veteran reported having chronic PTSD symptoms since his return from Vietnam, but that since the outset of the war in Iraq, he had noticed an exacerbation in his symptoms.  The Veteran reported that his biggest problem was probably poor sleep.  He typically gets up at about 2:30 in the morning and is unable to fall back to sleep for several hours.  He reported having nightmares about his experiences in Vietnam, which are typically triggered by watching the news.  He reported that he felt compelled to watch the news about the Iraq war.  He reported having intrusive memories, and that for many years, he avoided other veterans because he did not want to discuss his experiences.  More recently, however, he had felt more drawn to fellow veterans and had been active with the Veterans of Foreign Wars (VFW) organization.  Outside of VFW participation, the Veteran he did not engage in many social activities.  He reported trying to stay active with recreational pursuits.  He reported being hypervigilant and stated that he would only attend church with his wife if they could sit in the very back, as he cannot tolerate having anyone behind him or being in large crowds.  He reported having an exaggerated startle response and poor concentration.  He reported having no patience for waiting in lines or waiting rooms and as a result, he very rarely went to doctor's appointments.  He reported feeling progressively more irritable, feeling a diminished interest in significant activities, and having feelings of detachment from others.  He additionally reported having experienced suicidal ideation at times but would not do that to his family.  He denied having homicidal ideation.  He additionally reported that during the end of his career as a police officer, he began having difficulty dealing with crowds, and that this greatly impeded his ability to perform his job as he was often responsible for serving at public events such as Mardi Gras.  He indicated that he could have worked for a few more years, but that he chose to retire after 20 years of service.  

The examiner noted that the Veteran was neatly dressed and demonstrated good hygiene.  He was pleasant and cooperative during the examination, and he was alert and oriented.  His mood was noted as dysphoric and flat.  His thought content and processes were within normal limits and there was no evidence of delusions or hallucinations.  The examiner assessed that the Veteran was able to perform his activities of daily living.  There was no evidence of gross memory loss or impairment, and his speech was normal.  No inappropriate behavior was noted.  The examiner assessed that the Veteran's PTSD symptoms fell in the moderate range of severity, and that they occur on a daily basis.  The examiner noted that since the Veteran was able to maintain employment as a police officer for 20 years, it did not appear that he had lost time from work because of his PTSD symptoms, but that his symptoms were severe enough that he chose to retire.  The examiner noted that the Veteran's irritability, along with his difficulty with being around large groups of people and his difficulty concentrating, would make it very difficult for him to sustain meaningful employment at that time.  He remarked that the Veteran was likely able to function during his employment as a law enforcement officer because he thrived on the adrenaline produced by his line of work.  Finally, the examiner noted that the Veteran had not received treatment for his PTSD up to that time, partly due to the fact that he never realized that he had that bad of a problem and also because of his impatience in waiting for medical appointments.

Subsequent to his June 2006 VA examination, the Veteran was seen by his VA primary care provider in February 2007.  The report from his visit indicated that a review of the Veteran's mental health revealed that he was within normal limits.  Additionally, a PTSD screen performed at that visit revealed negative results.  

The Veteran was later seen for a VA psychology outpatient consultation in November 2007, a VA PTSD consultation on January 4, 2008, and for a VA psychiatry outpatient consultation on January 8, 2008.  During these evaluations, the Veteran reported feeling angry and stressed out for no reason.  He consistently reported having problems sleeping, and later feeling tired throughout the day.  He reported having a lack of patience and that he avoided crowds.  He reported feeling compelled to follow the war in Iraq, because was there, even though it made him increasingly angry and irritable.  He reported drifting from job to job following his active service until he got a position with the police force and he reported that a drinking problem contributed to his decision to retire from the police force after 20 years of service.  He reported working with the bomb squad, thereby getting the adrenaline rush that he needed, and engaging in other risky behavior, such as driving race cars.  He reported that he stayed away from getting help for his symptoms because he feared it could negatively affect his job.  He reported suffering from depression since his separation from active service, and noticing it more since his retirement.  His mood was noted as sad, anhedonic, and blunted, with a congruent affect.  He reported having nightmares two to three times per week, having frequent intrusive thoughts/images related to combat, and feeling hypervigilant.  He reported frequently recalling an incident where a comrade was blown to pieces with only his boot, with part of his foot inside, remaining; and an incident where he accidentally shot a 15-year-old Vietnamese girl.  He reported a decreased interest in usual pleasurable activities, such as deep sea fishing and hunting, and a decreased energy level and decreased concentration.  At one point he reported having suicidal ideation, but not intent.  He denied homicidal ideation.  He admitted to having passive morbid thoughts, and feeling that his time was running out but that he did not really care.  He reported feeling paranoid and not liking anyone sitting behind him.  It was noted that the Veteran was socially isolated from others, that he had symptoms of increased arousal, and that he exhibited anger outbursts or irritability.

At each of these evaluations, the Veteran was noted as being oriented to person, place, time, and purpose.  His grooming and hygiene were good.  His Psychomotor behavior and speech were noted as average.  His thoughts were clear, logical, and goal-directed.  No evidence of psychosis was noted.  His range of affect was constricted.  Finally, it was noted that the Veteran was reluctant to admit to having a problem with alcohol, but that he indicated that he would attempt to limit his consumption on his own.

The Veteran was afforded his most recent VA PTSD examination in December 2009.  The examiner noted that the Veteran remained married to his wife, and that they had been married for approximately 47 years.  He reported that he communicated with his son, who is an Iraq war Veteran, because they having something in common.  He reported that he no longer attended VFW events frequently because he would drink too much and that he got tired of hearing the same old stories.  He reported being kind of a loner and not having close friends aside from his wife.  He reported enjoying reading and hunting with his son, but that he had lost interest in golfing and fishing.  The Veteran reported having nightmares and recurring dreams two to three times per week.  He reported intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of his traumatic events.  He exhibited avoidance of stimuli, including thoughts, feelings, and conversations associated with his trauma.  He displayed a markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and a restricted range of effect.  He was noted has being unable to have loving feelings.  He had a sense of a foreshortened future.  He described his mood as being neither happy nor sad.  His recent memory and immediate memory functions were noted as being moderately impaired.  The Veteran reported that he experienced his PTSD symptoms weekly to daily in frequency at a moderate level.

The examiner noted that the Veteran did not have a history of suicide attempts or violence/assaultiveness.  His psychomotor activity was unremarkable, his speech was spontaneous and clear, his attitude was cooperative, his affect was constricted, his impulse control was good, and his behavior was appropriate.  He was oriented, and his thought process and content were unremarkable.  He did not report having delusions or hallucinations, and he did not have obsessive/ritualistic behavior.  He did not suffer from panic attacks, and he did not have suicidal or homicidal thoughts.  The examiner noted that the Veteran was able to maintain personal hygiene and that he did not have any problem with activities of daily living.  The examiner further asserted that though there was reduced reliability due to his PTSD symptoms, the Veteran did not have total occupational and social impairment due to his PTSD symptoms, and that his PTSD symptoms did not result in deficiencies all areas of judgment, thinking, family relations, work, mood or school, however.  The examiner asserted that the Veteran symptomatology was fairly consistent with his previous VA examination in June 2006.  

The Veteran's wife, A. D., provided statements in support of the Veteran's claims dated in March 2006, January 2007, March 2007, September 2007 and December 2007.  In these statements, she describes that the Veteran had frequent nightmares and that he had to sleep with the light on.  She describes his avoidance of crowds, hypervigilance, intrusive thoughts, his negative attitude and his drinking problem.  She states that the Veteran stays up at night watching news coverage of the war and that he acts like he is still fighting in one.  She additionally describes that he avoids his family, that he is depressed, and that he is unable to look for work.

One of the Veteran's former co-workers, S. S., additionally provided a statement in support of the Veteran's claims, dated in December 2006.  In this statement, S. S., describes that he had noticed a big change in the Veteran's behavior over the preceding four year period.  He asserted that the Veteran was drinking excessively and that his temperament had changed.  Finally, he asserted that the Veteran was unable to work and that he needed help.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran was assigned a GAF score of 55 during his June 2006 VA examination, a GAF score of 45 at November 2007 psychology outpatient consultation, a GAF score of 48 at his January PTSD evaluation, a GAF score of 50 at his January psychiatry outpatient consultation and a GAF score of 52 at his December 2009 VA examination.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Based on the foregoing, the Board finds that there is an approximate balance between the positive and negative evidence regarding whether the Veteran is entitled to an initial disability of 70 percent.  The Veteran clearly meets the criteria for a 50 percent rating, where he has shown occupational and social impairment with reduced reliability and productivity due to symptoms such as an impairment of short memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  At the same time, he has demonstrated some indications that he may meet the criteria for a 70 percent rating, where he has shown impairment in areas such as work, family relations, and mood, where he has been noted to have suffered with chronic depression and has had suicidal thoughts, where he has shown poor concentration, and where he has shown irritability and a difficulty adapting to stressful circumstances at work (e.g. performing duties involving crowds).  Accordingly, applying the doctrine of the benefit of the doubt, the Board finds that the Veteran is entitled to a 70 percent disability rating for his service-connected PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002).

Although a 70 percent rating is warranted, the Veteran does not meet the criteria for the next higher 100 percent rating as his PTSD symptomatology does not reveal total occupational and social impairment, as would be required by such a rating.  There is no evidence of symptoms such as gross impairment in thought processes and communication, persistent delusions or grossly inappropriate behavior.  Moreover, while the Veteran has exhibited suicidal thoughts, there does not appear to be a persistent danger of the Veteran hurting himself or others.  He has not exhibited disorientation to time or place, or an inability to perform activities of daily living.  While he has shown memory impairment, this has not been noted to extend to memory loss for names of close relatives, own occupation or name.  Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's PTSD will allow for the assignment of a 70 percent evaluation.  An increased rating of 70 percent, and not higher, is therefore granted.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., chronic depression, hypervigilance, sleeping problems, memory impairment, unprovoked irritability, and difficulty adapting to stressful circumstances) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates symptoms such as near-continuous panic or depression; unprovoked irritability; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  The Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2010).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, service connection is in effect for PTSD, which is now rated as 70 percent disabling, and for tinnitus, which is rated as 10 percent disabling.  Accordingly, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16.  

A review of the record indicates that the Veteran retired from his job as a police officer following twenty years of service.  He indicated that he was eligible to continue working but that he chose to retire in April 2004, after 20 years of service, because he could no longer endure some of his job responsibilities, e.g. the ability to deal with large crowds.  The Veteran reported that he completed his general education development (GED) while in active service and that he completed two years of college education.  He reported to the June 2006 VA examiner that he was employed as a plumber after active service, but that he missed the adrenaline rush that he enjoyed will in the military, and therefore, decided to go into law enforcement.  The Veteran retired from the police force in April 2004 and he has consistently reported being unemployed since his retirement.  His wife indicated in a September 2007 statement that the Veteran has been drinking more and was unable to look for work.  Accordingly, the evidence of record indicates that the Veteran has not had substantially gainful employment since April 2004, and that he has had a somewhat varied work record prior to that time.  

As previously noted, the Veteran's former co-worker, S. S., provided a statement in December 2006.  In his statement, he indicated that he had known the Veteran for about 26 years.  He noted that the Veteran had begun drinking excessively and that his temperament had changed.  Finally, he asserted that the Veteran was unable to work and that he needed help.

The June 2006 VA examiner, the only VA examiner or clinician that specifically commented on the Veteran's employability, provided the opinion that the Veteran's irritability, together with his difficulty being around large groups of people and his difficulty concentrating, would make it very difficult for him to sustain meaningful employment.  The December 2009 VA examiner noted that the Veteran had reduced reliability and productivity due to PTSD symptoms, but that he did not have total occupational and social impairment.  He additionally noted that the Veteran's symptomatology was consistent with his previous VA examination.

On this record, and in particular the June 2006 VA examiner's report that the Veteran's PTSD symptoms would make it very difficult for him to sustain meaningful employment, and on the evidence of record that the Veteran suffers from chronic depression, hypervigilance, is easily angered and irritable, and has been consistently assigned a GAF score between 45 and 55, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected PTSD.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants his claim of entitlement to TDIU.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a 70 percent disability rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

A total disability rating based on individual unemployability is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


